Citation Nr: 0008877	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  95-14 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
January 1972.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in October 1996, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, for additional development.  The case 
is now before the Board for final appellate consideration.


REMAND

The veteran continues to maintain, in substance, that he was 
treated for hypertension within one year of service, and was 
treated during service for hepatitis at Cam Ranh Bay Air 
Force hospital.  Accordingly, a favorable determination is 
requested.

Pursuant to the Board's October 1996 remand, the RO requested 
that the veteran provide information pertaining to post-
service medical treatment for the claimed conditions, as well 
as the necessary authorizations.  As a result, medical 
records from Joe E. Ramsey, M.D., and Jackson Memorial 
Hospital were obtained.  

Also pursuant to the Board's October 1996 remand, the veteran 
was provided VA examinations "to ascertain the nature, 
severity and, if possible, the approximate date of onset of 
his hypertension and hepatitis if confirmed."(Remand, 
October 29, 1996, at page 4).  Accordingly, in September 1998 
the veteran underwent a VA cardiac examination and a VA 
examination for infectious, immune and nutritional 
disabilities.  The report of cardiac examination assessed the 
veteran with uncontrolled hypertension, but did not provide 
an opinion as to its date of onset.  The report of the 
infectious disability examination assessed the veteran with 
chronic hepatitis C, proven by serology and liver biopsy, 
with failure of interferon therapy; and evidence of past 
hepatitis B, activity and date of onset unclear (positive 
hepatitis B core antibody).  

Correspondence submitted in March 2000 on the veteran's 
behalf contends that these VA examination reports are 
inadequate in that they do not express opinions as to the 
onset of the veteran's hepatitis C and hypertension.  
However, the Board finds that these examination reports are 
adequate.  All subjective and objective findings necessary 
for evaluation of the veteran's disabilities were observed 
and recorded.  Moreover, the examiners were only asked to 
ascertain the approximate date of onset of the claimed 
disabilities if possible.  In using this language, the Board 
recognized the possibility that opinions as to the onset of 
the claimed disabilities might not be possible.  Accordingly, 
new examinations are not necessary for evaluation of the 
veteran's claims.

On the other hand, the Board agrees with the March 2000 
correspondence that a remand is necessary as regards 
treatment records for the veteran from the 6th Convalescence 
Center at Cam Ranh Bay for the calendar year 1970, possibly 
in the custody of the National Personnel Records Center 
(NPRC).  In this regard, the Board notes that correspondence 
from the NPRC received in June 1997 indicated that the exact 
dates by month of such treatment records were required.  
Thereafter, in December 1997 the RO requested that the NPRC 
search for treatment records for the veteran from the 6th 
Convalescence Center at Cam Ranh Bay for the months of 
September, October, November and December 1970.  The RO has 
not yet received a response from the NPRC.  

The Board recognizes that the veteran's claims have not been 
determined to be well-grounded.  Regardless, since any 
relevant treatment records at the NPRC are already in the 
custody of the federal government, a well-grounded claim is 
not a prerequisite for associating them with the veteran's 
claims file.  See Bell v. Derwinski, 2 Vet. App 611, 613 
(1992).

In light of the above, and in order to give the veteran every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development is necessary.

Accordingly, this case is REMANDED for the following action:

1.  The RO should again request that the 
NPRC search for treatment records for the 
veteran from the 6th Convalescence Center 
at Cam Ranh Bay for the calendar year 
1970 for September, October, November and 
December 1970.  If no such records are 
available, the NPRC is requested to state 
so in writing.  

2.  Then, in light of the additional 
evidence obtained from the NPRC pursuant 
to the requested development, the RO 
should readjudicate the veteran's claim 
for service connection for hypertension 
and hepatitis.

If the benefits sought are not granted, where a timely notice 
of disagreement is of record, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 5 -


